Citation Nr: 0724301	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-20 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an eye disorder, 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Low refractive error with presbyopia is a congenital or 
developmental defect.

2.  The evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service, or that was caused or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  Refractive error of the eye is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  An acquired eye disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's October 2004 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, a medical opinion 
regarding the veteran's current eye disorder was obtained by 
the RO.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran alleges that his vision problems are the result 
of his service-connected diabetes mellitus, type II.  
Specifically, he contends that he had no difficulties with 
his vision until after he was diagnosed with diabetes 
mellitus.  

The veteran served on active duty in the Army from July 1971 
to October 1973.  His service medical records are silent as 
to any complaints of or treatment for an eye disorder.  The 
report of his separation examination, performed in August 
1973, noted that his eyes were normal.  Visual acuity for 
uncorrected vision was listed as 20/20, bilaterally.

A treatment report, dated in May 1996, noted that the veteran 
was being hospitalized for management of preseptal cellulitis 
of the right eye.  The report noted the veteran's history of 
having been diagnosed with insulin dependent diabetes 
mellitus approximately one year earlier.  Physical 
examination revealed the right upper and lower eyelids were 
markedly swollen.  The report concluded with an impression of 
preseptal bacterial cellulitis of the right eye; diabetes 
mellitus; history of hypertension; history of cerebral 
vascular accident; and penicillin allergy.

A treatment report, dated in September 1997, noted the 
veteran's complaints of cloudy vision.  The report concluded 
with an assessment of blurred vision of the left eye, 
possibly secondary to diabetic retinopathy.  The report also 
noted the physician's statement that he had, "[e]xplained to 
the patient I was not exactly clear on what was causing his 
visual changes, that it may just be due to diabetic eye 
changes but I did recommend him follow up tomorrow."

A treatment report, dated in November 1998, noted a diagnosis 
of hyperglycemia in a known diabetic patient.  It also noted 
visual disturbances most likely secondary to his 
hyperglycemia.

A treatment report, dated in June 2002, noted that the 
veteran's corrected vision was 20/20, bilaterally.  It also 
noted a diagnosis of diabetes mellitus, without retinopathy, 
each eye.

An optometry report, dated in April 2004, noted that the 
veteran's corrected vision was 20/20, bilaterally.  It also 
noted diagnoses of diabetes mellitus, without retinopathy; 
and history of bilateral red eye, resolved without sequelae.

In May 2004, the veteran was seen for treatment of swollen 
eyelids, right eye greater than left eye.  The report noted 
findings of periorbital edema, concentrated on the upper 
eyelids, right greater than left.  The report concluded with 
an impression of prespetal cellulitis, right greater than 
left; and diabetes mellitus without retinopathy.  A treatment 
report, dated in June 2004, noted that his preseptal 
cellulitis was improving with treatment.  It also noted that 
this condition was an acute presentation.

In November 2004, a VA eye examination was conducted.  The VA 
examiner noted that he had reviewed the veteran's claims 
folder.  The report noted the veteran's complaints of blurred 
vision at times, as well as tears running from his eyes.  It 
also noted his history of treatment for orbital cellulitis in 
the months of March through May 2004.  Visual acuity 
examination revealed corrected vision, near and far, of 
20/20, bilaterally.  The report concluded with diagnosis of 
low refractive error with presbyopia; negative background 
diabetic retinopathy; and dry eyes, treated with artificial 
tears and not related to diabetes mellitus.

Refractive error of the eye is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9.  Thus, in the absence of 
superimposed disease or injury, service connection for 
refractive error (farsightedness and nearsightedness) and 
presbyopia (a form of refractive error) is precluded as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 
C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration 
(VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

After reviewing the veteran's claims folder, the Board finds 
that service connection for an acquired eye disorder is not 
warranted.

As noted above, the veteran's service medical records are 
silent as to complaints of or treatment for an eye disorder 
of any kind.  There is also no post service medical evidence 
noting a diagnosis for any eye condition for over twenty 
years after the veteran's discharge from service.  In 
addition, the veteran has indicated that he had no visual 
problems until after his having been diagnosed with diabetes 
mellitus, which appears to have occurred in 1995, over twenty 
years after the veteran's discharge from the service.  
Finally, there is no competent evidence linking any of the 
veteran's current eye disorders to his active duty service.  
Thus, service connection for an eye disorder on a direct 
basis is clearly not warranted.

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims has made clear that a 
layperson's statements are not competent evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Simply stated, the 
veteran does not have the medical expertise to relate his 
current eye disorders to his active duty service or any of 
his service-connected disabilities.

Service connection is in effect for diabetes mellitus, type 
II, rated 20 percent disabling; post operative residual scars 
of chronic hydradenitis supperativa, rated 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus, type II, rated 10 percent 
disabling; and peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus, type II, rated 
10 percent disabling.


On his most recent VA examination for the eyes, conducted in 
November 2004, the veteran was diagnosed with dry eyes.  
Based upon his review of the record, and physical examination 
of the veteran's eyes, the VA examiner opined that this 
condition was not related to the veteran's diabetes mellitus.  
Consequently, service connection for this eye condition is 
not warranted.

As for his claimed diabetic retinopathy, a review of the 
evidence of record indicates that the veteran does not 
currently have this condition.  Although referenced as a 
possible diagnosis in a September 1997 treatment report, all 
of the veteran's more recent treatment records beginning in 
2002, and his most recent VA examination for the eye, 
performed in November 2004, have universally concluded that 
the veteran does not have diabetic retinopathy.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of present 
disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of 
a current disability, service connection for diabetic 
retinopathy is not warranted.

In view of the foregoing, there is no basis for service 
connection for the claimed disability.  As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


